marvel entertainment llc as successor to marvel entertainment inc f k a marvel enterprises inc and as agent for members of marvel enterprises inc and subsidiaries group petitioner v commissioner of internal revenue respondent docket no filed date meg was an affiliated_group that filed consolidated_returns on date certain meg member entities filed for bankruptcy under u s c ch and subsequently excluded cancellation of indebtedness cod income from their respective gross incomes under sec_108 for meg’s short taxable_year ending date pursuant to sec_108 meg reduced each member entity’s allocable share of consolidated_net_operating_loss cnol by each member entity’s previously excluded cod income meg carried its successor affiliated_group a dollar_figure cnol and used this amount to offset income of the successor group for its taxable years ending date and r determined deficiencies for and arguing that sec_108 required meg’s tax attribute reduction to occur at the consolidated level rather than at the individual entity level p the successor to meg forward into united_states tax_court reports and as agent for the members of the affiliated_group timely filed a petition disputing r’s determinations held where a member of a consolidated_group has excluded cod income during a consolidated_return_year before the adoption of sec_1_1502-28t temporary income_tax regs fed reg date the nol subject_to reduction pursuant to sec_108 is the entire cnol of the consolidated_group see united dominion indus inc v 532_us_822 mark j silverman michael h salama matthew d lerner and andrew f gordon for petitioner curt m rubin steven n balahtsis and lawrence l davidow for respondent opinion ruwe judge respondent determined deficiencies in peti- tioner’s federal_income_tax for its consolidated taxable return years ending date and of dollar_figure and dollar_figure respectively petitioner’s defi- ciencies result from members of its predecessor consolidated_group filing for bankruptcy under u s c chapter and realizing cancellation of indebtedness cod income for the consolidated group’s short taxable_year ending date certain members of the predecessor consolidated_group excluded the cod income from their respective gross incomes pursuant to sec_108 when subse- quently reducing net_operating_loss nol as required by sec_108 each debtor member of the consolidated_group reduced its allocable share of the group’s consolidated_net_operating_loss cnol by its previously excluded cod income this matter is before the court on the parties’ cross- motions for summary_judgment pursuant to rule the parties have asked this court to decide as a matter of law whether a consolidated group’s nol subject_to reduction under sec_108 for its short taxable_year ending date is the entire cnol of the consolidated_group or a portion of the cnol allocable to each member of the consolidated_group accordingly the only issue before unless otherwise indicated all section references are to the internal_revenue_code code in effect for all relevant years and all rule ref- erences are to the tax_court rules_of_practice and procedure marvel entm’t llc v commissioner the court is the legal question concerning the nol subject_to reduction under sec_108 this is an issue of first impression in this court background at the time the petition was filed the principal_place_of_business for marvel entertainment llc petitioner was in new york new york on date marvel entertainment group inc meg and certain of its operating and inactive subsidi- aries-fleer corp fleer skybox international inc marvel characters inc heroes world distribution inc heroes the asher candy co malibu comics entertainment inc malibu frank h fleer corp and marvel direct mar- keting inc -filed voluntary petitions for relief under chapter of the bankruptcy code with the u s bankruptcy court for the district of delaware at the time of its bankruptcy filings meg and its subsidiaries filed consolidated federal_income_tax returns as members of a consolidated_group of corporations whose common parent was mafco holdings inc on date meg and its subsidiaries became a separate_affiliated_group meg group and filed consolidated federal_income_tax returns for the short taxable years ending date and date on date meg group was acquired by toy biz inc toy biz pursuant to meg group’s fourth amended plan_of_reorganization fourth plan_of_reorganization meg and its subsidiaries became members of a new consolidated_group of which toy biz was the common parent as part of the transaction toy biz changed its name to marvel enter- prises inc in connection with the fourth plan of reorganiza- petitioner is an entertainment company known for its comic book char- acters on date marvel enterprises inc marvel enter- prises merged with its wholly owned subsidiary marvel entertainment inc with marvel enterprises surviving the merger but changing its name to marvel entertainment inc on date marvel entertain- ment inc was acquired by the walt disney co disney and was merged into maverick merger sub llc maverick a delaware limited_liability_company wholly owned by disney upon filing the certificate of merger with the secretary of state for the state of delaware maverick changed its name to marvel entertainment llc united_states tax_court reports tion four meg group members had certain debts eliminated and realized cod income as follows member meg fleer heroes malibu cod income dollar_figure big_number big_number big_number total big_number meg fleer heroes and malibu each excluded its cod income from their respective gross incomes for the short tax- able year ending date pursuant to sec_108 sec_108 provides that the amount excluded under sec_108 shall be applied to reduce tax_attributes starting with any net_operating_loss for the tax- able year and any net_operating_loss_carryover to such taxable_year as of date meg group had a cnol of dollar_figure for purposes of applying sec_108 meg group allocated the cnol among its consolidated_group members as follows member share of cnol meg fleer heroes malibu dollar_figure big_number big_number big_number total 1big_number as of date meg group had a cnol of dollar_figure the record does not explain where the re- maining dollar_figure was allocated on its consolidated federal_income_tax return for the short taxable_year ending date meg group reduced the share of cnol separately attributable to each of meg fleer heroes and malibu by the lesser_of each member’s excluded cod income or each member’s allocable share of cnol as follows allocated cnol excluded cod income reduction of cnol remaining cnol meg fleer heroes malibu dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure -0- -0- big_number total big_number big_number big_number big_number marvel entm’t llc v commissioner meg group joined the marvel group on date and carried forward into the marvel group its remaining dollar_figure cnol cnol carryforward the cnol carryforward was subsequently decreased to dollar_figure on date to reflect the dissolution of fleer respondent examined meg group’s consolidated federal_income_tax return for its short taxable_year ending date and made no adjustments to the claimed cnol carryforward meg group’s cnol carryforward of dollar_figure was used by the marvel group in subsequent years to offset income as follows taxable_year ending cnol carryforward income offset remaining cnol date date date dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number respondent did not examine the marvel group’s consolidated_returns for its taxable years and the marvel group claimed a cnol carryforward of dollar_figure into its taxable_year ending date on date respondent mailed to petitioner a notice_of_deficiency determining deficiencies for petitioner’s taxable years and of dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent challenged the marvel group’s computation of the cnol carryforward and took the position that meg group should properly have reduced its dollar_figure cnol as of date by dollar_figure the total of excluded cod income for meg fleer heroes and malibu this reduction would have resulted in a remaining cnol as of date and carried into the marvel group subject_to the limitations of sec_382 of dollar_figure petitioner timely filed a petition disputing the determinations in the notice_of_deficiency discussion either party may move for summary_judgment regarding all or any part of the legal issues in controversy see rule this amount represents meg group’s original dollar_figure cnol less dollar_figure of total reduction of cnol as of date the cnol carryforward was limited by sec_382 united_states tax_court reports a summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment is appropriate where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff ’d 17_f3d_965 7th cir the bur- den is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that it is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment the court must con- sider the factual materials and inferences drawn from them in the light most favorable to the nonmoving party 100_tc_32 85_tc_527 however the nonmoving party is required to go beyond the pleadings and by its own affidavits or by the ‘depositions answers to inter- rogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 summary_judgment is appropriate in the matter sub judice because the parties agree on all material facts and the only dispute we must resolve is one of law in meg group’s short taxable_year ending date four of its consolidated_group members realized total cod income of dollar_figure resulting from bankruptcy filings under chapter each of the four meg group debtor members excluded the cod income from its respective gross incomes under sec_108 meg group also had a dollar_figure cnol for its short taxable_year ending date under sec_108 meg group allocated a portion of the group’s cnol to each of the four meg group debtor members and reduced the allocated cnol shares by each member’s previously excluded cod income as a result meg group reduced its dollar_figure cnol by dollar_figure of the dollar_figure in excluded cod income the sole issue for decision is whether the nol subject_to reduction under sec_108 is the entire cnol of a marvel entm’t llc v commissioner consolidated_group single-entity approach or a portion of a consolidated group’s cnol allocable to each group member separate-entity approach respondent argues that the ‘nol’ that must be reduced under sec_108 is the entire cnol of a consolidated_group according to respondent the meg group should properly have reduced its dollar_figure cnol as of date by dollar_figure the total of the excluded cod income for each of fleer heroes meg and malibu resulting in a remaining cnol as of date of dollar_figure respondent con- cludes that this method of tax attribute reduction would have result ed in dollar_figure of cnol carryover into the marvel group consolidated_return taxable years ending date and date petitioner argues that the nol subject_to reduction under sec_108 is limited to the share of a consolidated group’s cnol allocable to each member entity specifically petitioner asserts that where a taxpayer that is a member of a consolidated_group excluded cod income from gross_income during a taxable_year ended date pursu- ant to sec_108 the ‘net operating loss’ or ‘net operating loss carryover’ of the taxpayer that was subject_to reduction under sec_108 was the portion of the cnol of the consolidated_group attributable to such member preliminary matter in the notice_of_deficiency respondent challenged meg group’s use of the separate-entity approach and took the position that meg group should properly have reduced its dollar_figure cnol for its short taxable_year ending date by dollar_figure the total of excluded cod income for the four meg group debtor members the single-entity approach advocated by respondent would have resulted in a remaining cnol of dollar_figure for meg group following its short taxable_year ending date although the notice_of_deficiency pertains to petitioner’s and cal- endar tax years the resolution of the instant matter depends on the appropriate method of tax attribute reduction used by meg group for its short taxable_year ending date both parties agree that if the separate-entity approach united_states tax_court reports is proper pursuant to sec_108 petitioner is not liable for any income_tax deficiencies for and on the other hand the parties agree that if the single-entity approach is proper pursuant to sec_108 peti- tioner is liable for the additional tax as set forth in the notice_of_deficiency sec_172 provides that i n determining the amount of any net_operating_loss_carryback or carryover to any tax- able year the necessary computations involving any other taxable_year shall be made under the law applicable to such other taxable_year the law governing the instant matter is the law applicable for the year in which the cod income was excluded by meg fleer heroes and malibu see laney v commissioner tcmemo_1997_403 tax ct memo lexis at t he nature and amount of the carry- over item is determined and redetermined under the law in effect for the year in which the carryover item arose rather than the year s to which the carryover item is car- ried aff ’d without published opinion 168_f3d_482 4th cir accordingly the resolution of this case will be based on the relevant law in effect for petitioner’s short tax- able year ending date applicable law sec_61 generally defines gross_income as all income from whatever source derived this includes income from the discharge_of_indebtedness sec_61 see also 531_us_206 sec_108 provides certain exceptions to this general_rule one of these exceptions provides that cod income is excluded from the taxpayer’s gross_income if the discharge occurs in a title_11_case sec_108 however the price of exclusion is that certain of the taxpayer’s favorable tax_attributes must be reduced to the extent of the excluded cod income sec_108 provides in pertinent part sec_108 reduction of tax_attributes - in general -the amount excluded from gross_income under subparagraph a b or c of subsection a shall be applied to reduce the tax_attributes of the taxpayer as provided in paragraph title governs bankruptcy cases marvel entm’t llc v commissioner tax_attributes affected order of reduction -except as provided in paragraph the reduction referred to in paragraph shall be made in the following tax_attributes in the following order a nol -any net_operating_loss for the taxable_year of the dis- charge and any net_operating_loss_carryover to such taxable_year both parties agree that pursuant to sec_108 meg fleer heroes and malibu correctly excluded their por- tions of dollar_figure of cod income from their respective gross incomes for the short taxable_year ending date the parties also agree that meg group had a dollar_figure cnol for its short taxable_year ending date however the parties disagree over what constitutes a taxpayer’s nol under sec_108 when that tax- payer is a member of a consolidated_group respondent con- tends that the nol subject_to reduction is the consolidated group’s entire cnol petitioner contends that the nol sub- ject to reduction is an allocable portion of cnol attributable to each member of the consolidated_group whether the nol to be reduced under sec_108 is the entire cnol or an allocable portion of the cnol is the sole issue for reso- lution in this case united dominion to resolve the issue in this case we must determine whether a consolidated_group can allocate and apportion its cnol to its consolidated_group members so that each member can have a separate nol subject_to reduction under sec_108 respondent’s primary position is that consoli- dated group members are prohibited from having separate nols unless specifically authorized to do so by a provision of the consolidated_return_regulations respondent asserts that t he question of whether members of a consolidated_group have separate nols was considered and decided by the supreme court in united dominion indus inc v 532_us_822 petitioner contends that united dominion addressed an entirely different ques- tion than the issue before this court a question that had nothing to do with sec_108 united dominion involved the appropriate method for cal- culating product_liability losses pll of an affiliated_group_of_corporations that elected to file a consolidated_return for the years at issue in united dominion ie sec_145 united_states tax_court reports allowed plls to be carried back years rather than the years generally permitted for normal nols a taxpayer’s pll was defined in sec_172 as the lesser_of the taxpayer’s nol for the year and the taxpayer’s allowable deductions attributable to product_liability expenses ple in other words a taxpayer’s pll was the total of its ples limited to the amount of its nol united dominion u s pincite the issue presented in united dominion was how to cal- culate the pll of a consolidated_group eligible for the year carryback under sec_172 the government argued that the pll of a consolidated_group member should be determined using a ‘separate-member’ approach ie com- paring each group member’s ples to that member’s separate nol id pincite the government proposed that a group member’s negative separate_taxable_income should serve as a proxy for that member’s separate nol id pursu- ant to this approach ples incurred by an affiliate with positive separate_taxable_income cannot contribute to a pll eligible for 10-year carryback id pincite therefore under the government’s methodology the taxpayer would have been prevented from taking full advantage of certain group members’ ples the taxpayer argued that the plls for a consolidated_group should be determined using a ‘single-entity’ approach ie comparing the consolidated group’s cnol to the aggregate ples of the group members id pincite the single-entity approach benefited the taxpayer in united dominion because its cnol exceeded its aggregate ples in each of the years at issue thus making all ples eligible for a 10-year carryback the supreme court began its opinion by rejecting the government’s argument that a consolidated_group member’s separate_taxable_income acts as a surrogate for a separate nol thereby allowing a group member’s separate_taxable_income to be compared with its ples in order to determine a separate pll id pincite the court explained por- the court explained that a consolidated_group member’s separate tax- able income excludes several items that an individual taxpayer would nor- mally account for in computing income or loss but which an affiliated_group may tally only at the consolidated level such as capital_gains_and_losses charitable-contribution deductions and dividends-received deduc- marvel entm’t llc v commissioner tions of the consolidated_return_regulations pertaining to consolidated_taxable_income and cnol as follows consolidated_taxable_income cti or alternatively under sec_1_1502-11 and sec_1_1502-21 an affiliated group’s its consolidated_net_operating_loss cnol is determined by taking into account several items the first is the separate_taxable_income sti of each group member a member’s sti whether positive or negative is computed as though the member were a separate corporation ie by netting income and expenses but subject_to several important modi- fications sec_1_1502-12 these modifications require a group member calculating its sti to disregard among other items its capital_gains_and_losses charitable-contribution deductions and dividends- received deductions ibid these excluded items are accounted for on a consolidated basis that is they are combined at the level of the group filing the single return where deductions otherwise attributable to one member say for a charitable_contribution can offset income received by another from a capital_gain for example sec_1 a to f to a consolidated group’s cti or cnol therefore is the sum of each member’s sti plus or minus a handful of items considered on a consolidated basis united dominion u s pincite the supreme court ultimately agreed with the taxpayer holding to that a group’s product_liability_loss must be figured on a consolidated basis in the first instance and not by aggregating product_liability losses separately determined company by company id pincite in arriving at this conclu- sion the court examined the consolidated_return_regulations and emphasized that the code and regulations governing affiliated groups of corporations filing consolidated_returns provide only one definition of nol ‘consolidated’ nol id pincite the court also instructed that a generally applicable concept of a separate nol in the consolidated_return context simply does not exist id pincite the court’s analysis was as follows the first step in applying the definition and methodology of pll to a taxpayer filing a consolidated_return thus requires the calculation of nol as the taxpayer correctly points out the code and regula- tions governing affiliated groups of corporations filing consolidated_returns provide only one definition of nol consolidated nol see sec_1_1502-21 there is no definition of separate nol for a tions united dominion indus inc v 532_us_822 this causes a group member’s separate_taxable_income to be in- flated by eliminating certain deductions or deflated by eliminating certain items of income such as capital_gains id united_states tax_court reports member_of_an_affiliated_group indeed the fact that treasury regula- tions do provide a measure of separate nol in a different context for an affiliated_corporation as to any year in which it filed a separate_return infra pincite underscores the absence of such a measure for an affiliated_corporation filing as a group member given this apparently exclusive definition of nol as cnol in the instance of affiliated entities with a consolidated_return and for reasons developed below infra pincite we think it is fair to say as the taxpayer says that the concept of separate nol simply does not exist brief for petitioner the exclusiveness of nol at the consolidated level as cnol is important here for the following reasons the code’s authorization of consolidated_group treatment contains no indication that for a consoli- dated group the essential relationship between nol and pll will differ from their relationship for a conventional corporate taxpayer nor does any treasury regulation purport to change the relationship in the consolidated context if then the relationship is to remain essentially the same the key to understanding it lies in the regulations’ definition of net_operating_loss exclusively at the consolidated level working back from that ples should be considered first in calculating cnol and they are because any ple of an affiliate affects the calculation of its sti that same ple necessarily affects the cti or cnol in exactly the same way dollar for dollar and because by definition there is no nol measure for a consolidated_return group or any affiliate except cnol ples cannot be compared with any nol to produce pll until cnol has been calculated then and only then in the case of the consolidated filer can total ples be compared with a net_operating_loss in sum comparable treatment of pll in the instances of the usual cor- porate taxpayer and group filing a consolidated_return can be achieved only if the comparison of ples with a limiting loss amount occurs at the consolidated level after cnol has been determined this approach resting on comparable treatment has a further virtue entitled to some weight in case of doubt it is relatively easy to understand and to apply united dominion u s pincite fn ref omitted the court also examined sec_1_1502-79 income_tax regs which apportions a consolidated group’s cnol to members of the group for the purpose of carrying back losses to separate_return years the court acknowledged that sec_1_1502-79 income_tax regs provides a close analogy for a separate member nol but found that this sec_1_1502-79 income_tax regs is the precursor to sec_1 b iv income_tax regs and allows for the allocation or apportion- ment of cnol in limited circumstances under this regulation the amount of cnol that is apportioned to a consolidated_group member is the amount attributable to the member which is the group’s cnol multiplied by a fraction the numerator of the fraction is the separate nol of the member and the denominator is the sum of the separate nols of all group members in such year having such losses marvel entm’t llc v commissioner regulation applies only narrowly to determine carryback and carryforward nols to separate_return years in which the member was not part of the consolidated_group the court reasoned that because no carrybacks to separate_return years were at issue sec_1_1502-79 income_tax regs was inapplicable in calculating the taxpayer’s pll using the separate-entity approach id pincite in describing the inapplicability of the apportionment rules the court stated that sec_1_1502-79 income_tax regs unbakes the cake for only one reason and that reason has no application here id petitioner’s argument that united dominion addresses an issue distinctly different from tax attribute reduction under sec_108 fails to recognize that the supreme court’s deci- sion concerning the proper computation of a consolidated group’s pll could only have been reached by first deter- mining whether members of a consolidated_group have sepa- rate nols we agree with petitioner that united dominion concerned the application of pll carryback rules in the consolidated_group context however a central prerequisite to the supreme court’s decision in united dominion was the legal determination of whether separate nols exist for consolidated_group members where no specific rule provides authority for nol computation on a separate-entity basis despite the fact that the matter currently before the court involves the application of sec_108 a -rather than section 172-the critical issue is identical to that in united dominion whether the pre-2003 consolidated_return regula- tions allow for the separate-entity approach the supreme court in united dominion concluded that a consolidated_group member cannot have a separate nol for a consoli- dated return year unless a specific consolidated_return regu- lation allocates and apportions part of the cnol to that member no such regulation existed for petitioner’s short tax- able year ending date and therefore the proper nol subject_to reduction under sec_108 is peti- tioner’s cnol in applying the supreme court’s holding in united dominion to the matter currently before us we con- clude that the nol subject_to reduction under sec_108 for petitioner’s short tax_year ending date is the consolidated group’s cnol united_states tax_court reports petitioner’s arguments a statutory language despite our conclusion above that united dominion is dis- positive in the instant matter we nonetheless will address petitioner’s remaining arguments petitioner argues that the clear and unambiguous language of sec_108 pertains exclusively to the individual members of a consolidated_group according to petitioner the words the taxpayer in both sec_108 and refer only to the debtor member of a consolidated_group that has excluded cod income as a result of that member’s bankruptcy petitioner therefore reasons that the tax_attributes subject_to reduc- tion under sec_108 cannot include the cnol of the entire affiliated_group because the cnol is not an attribute belonging to an individual member of a consoli- dated group and thus cannot be what is reduced under sec_108 language respondent does not dispute that the statutory language appears to have been written with stand-alone companies in mind however respondent contends that this is a common statutory construct because congress delegated authority to the secretary to promulgate regulations that would make the adjustments necessary to apply general code provisions to groups filing consolidated_returns when the relevant statutory is clear and unambiguous and the statutory scheme is coherent and con- sistent the court’s function is to apply the statute as written and according to its terms 519_us_337 114_tc_324 the statute must be read as a whole and the meaning of a particular portion of a statutory provi- sion must be determined with reference to its context see fda v brown williamson tobacco corp 529_us_120 if a statute is ambiguous or silent we may look to the statute’s legislative_history in an attempt to determine congressional intent 481_us_454 fernandez v commis- sioner t c pincite sec_108 provides in pertinent part that g ross income does not include any amount which but for this subsection would be includible in gross_income by rea- marvel entm’t llc v commissioner son of the discharge in whole or in part of indebtedness_of_the_taxpayer if the discharge occurs in a title_11_case emphasis added sec_108 further provides that t he amount excluded from gross_income shall be applied to reduce the tax_attributes of the taxpayer emphasis added absent an election under sec_108 the taxpayer must first reduce a ny net oper- ating loss for the taxable_year of the discharge and any net_operating_loss_carryover to such taxable_year sec_108 because meg group did not make an election under sec_108 the first tax_attributes subject_to reduction are meg group’s current_year and carryover nols ordinarily a corporation that is not a member of a consoli- dated group computes its nol on a stand-alone basis thus where a corporation with excluded cod income is not a member of a consolidated_group the nol to be reduced is clear however sec_108 does not lend this degree of clarity to the consolidated_return scenario although we agree with the parties that sec_108 appears to have been written in contemplation of stand-alone entities nowhere does the statute specifically define the taxpayer as either a member entity of a consolidated_group or the consolidated_group as a whole furthermore sec_108 does not articu- late whether the tax_attributes subject_to reduction are those at the consolidated level or are those allocable to each member entity although the legislative_history of sec_108 does not include any specific indication of legislative intent concerning the application of sec_108 to consolidated groups it does provide insight into the general purpose of sec_108 the report of the senate committee on finance states that sec_108 is intended to carry out the congressional intent of deferring but eventu- ally collecting within a reasonable period tax on ordinary_income realized from debt_discharge thus in the case of a bankrupt or insolvent_debtor the debt_discharge_amount is applied to reduce the taxpayer’s net operating losses and certain other tax_attributes unless the taxpayer a taxpayer can elect to reduce the basis of any depreciable_property by the amount of debt discharged before reducing the amounts of any other tax_attributes sec_108 meg group did not make such an election united_states tax_court reports elects to apply the amount first to reduce basis in depreciable assets s rept no pincite 1980_2_cb_620 in a notice of proposed rulemaking the department of the treasury succinctly summarized this legislative_history as follows the legislative_history of the bankruptcy_tax_act states that the exclusion of discharge_of_indebtedness cod income from gross_income under sec_108 is intended to promote a debtor’s fresh_start s rep no 96th cong 2d sess 1980_2_cb_620 h_r rep no 96th cong 2d sess the exclusion provided by the statute generally operates however to defer rather than eliminate income_from_discharge_of_indebtedness fed reg date to minimize the potential for permanent exclusion a consolidated_group member that excludes cod income must reduce tax_attributes which would otherwise be available to offset its income a consolidated group’s cnol is a favorable tax attribute that consolidated_group members share in order for the legislative objective of deferral to be accom- plished while the group is intact attribute reduction must be applied to the cnol as a whole and not some lesser portion deemed attributable to the debtor member meg group’s apportionment of its cnol to its consolidated_group mem- bers for purposes of sec_108 attribute reduction pro- duced a result that was inconsistent with the intent of con- gress to defer rather than permanently eliminate cod income thus our decision that united dominion prohibits the separate-entity approach for petitioner’s short taxable_year ending date comports with congress’ intention that cod income be deferred rather than elimi- nated wholesale b sec_1017 argument petitioner also argues that sec_1017 is evidence that congress intended for consolidated groups to use the sepa- rate-entity approach under sec_108 sec_1017 provides a special rule for reducing asset basis under sec_108 in the case of an affiliated_group providing a lookthrough rule that allows for basis_reduction when a member of a consolidated_group holds stock in a subsidiary sec_1017 is cross-referenced in sec_108 marvel entm’t llc v commissioner petitioner argues that sec_1017 demonstrates that con- gress was cognizant of the application of sec_108 in the consolidated_group context and provided specific rules for consolidated groups where the default separate-entity approach was not intended because there is no similar code provision detailing nol reduction for consolidated groups under sec_108 petitioner concludes that congress intended for the separate-entity approach to apply we disagree with petitioner’s argument for the following reasons first as previously discussed the plain language of sec_108 does not demonstrate that congress intended the application of the separate-entity approach as a default rule for tax attribute reduction second the fact that congress enacted a special rule for consolidated groups in sec_1017 is not instructive as to what it intended under sec_108 in our view a more plausible expla- nation for the enactment of sec_1017 was con- gress’ desire to provide specific and immediate relief for consolidated groups in this narrow context accordingly we will refrain from inferring congressional intent based on the mere absence in sec_108 of a rule corollary to sec_1017 c consolidated_return_regulations the law applicable to meg group’s tax attribute reduction also includes the consolidated_return_regulations in effect at that time see sec_1502 providing that the sec- retary shall prescribe regulations that are necessary to deter- mine consolidated groups’ tax_liabilities petitioner argues that these consolidated_return_regulations require the deter- mination of an individual member’s share of the consolidated group’s cnol the code applies to a consolidated_group to the extent that the consolidated_return_regulations do not provide otherwise sec_1_1502-80 income_tax regs a consolidated_group member’s gross_income and deductions for a consolidated_return_year are included in the computation of the entire group’s consolidated_taxable_income or cnol sec_1 a income_tax regs sec_1_1502-21t tem- porary income_tax regs fed reg date sec_1_1502-21t temporary income_tax united_states tax_court reports regs fed reg date provides that when a member of a consolidated_group leaves the group a portion of the group’s cnol is allocated to the departing member in addition sec_1_1502-21t temporary income_tax regs supra applies to apportion a consolidated group’s cnol to group members in certain circumstances in order to carry back losses to pre-consolidated-return years for cod income discharged after date sec_1_1502-28t temporary income_tax regs fed reg date prescribes a hybrid approach that first reduces the tax_attributes of the member entity then applies a lookthrough rule to reduce attributes of the member entity’s subsidiaries and lastly reduces attributes of the consolidated_group with slight modifications this temporary_regulation was adopted as final and effective for cod income discharged after date sec_1_1502-28 income_tax regs petitioner’s argument that the pre-2003 consolidated_return_regulations allow for the separate-entity approach under sec_108 is without merit the matter sub judice involves meg group’s tax_year ending date which is before the commissioner’s issuance of sec_1_1502-28t temporary income_tax regs supra or the adoption of sec_1_1502-28 income_tax regs the pre- consolidated_return_regulations did not specifically articulate how a consolidated_group should reduce its tax_attributes under sec_108 however as previously dis- cussed the supreme court in 532_us_822 found that the pre- consolidated_return_regulations did in fact prohibit the sec_1_1502-21t temporary income_tax regs fed reg date was a temporary_regulation in petitioner’s short taxable_year ending date these post-united dominion regulations appear to follow the invita- tion of the supreme court thus it is true as the government has argued that t he internal_revenue_code vests ample authority in the treasury to adopt consoli- dated return regulations to effect a binding resolution of the question presented in this case brief for united_states to the extent that the government has exercised that authority its actions point to the sin- gle-entity approach as the better answer to the extent the government disagrees it may amend its regulations to provide for a different one united dominion u s pincite marvel entm’t llc v commissioner allocation of separate nols for consolidated_group members unless it was within the ambit of a specific regulatory provi- sion for this reason we are not persuaded by petitioner’s argument to the contrary d temple-inland in an attempt to bolster its position that united dominion has no significance with respect to attribute reduction under sec_108 petitioner cites 68_fedclaims_561 temple-inland involved dam- ages resulting from the government’s breach of a thrift acquisition agreement under which a consolidated_group acquired three failing thrifts id pincite among the damages were the values of lost income_tax deductions caused by the government’s enactment of legislation that eliminated the tax benefits associated with the thrift acquisi- tion agreement id pincite after an examination of the consolidated group’s tax returns for the years at issue the taxpayer and the internal_revenue_service irs entered into a closing_agreement which included agreed-upon amounts for the taxpayer’s bad_debt deductions for the taxable years and id pincite following the execution of the closing_agreement the government disagreed with the taxpayer’s computation of the deductions id pincite the government argued that the group’s consolidated tax_attributes should have been reduced under sec_108 id pincite the u s court of federal claims held for the taxpayer ruling that the closing_agreement between the irs and the taxpayer specifically provided that tax attribute reduction would be limited to the tax_attributes that were generated by the insolvent consoli- dated group members id pincite although the temple-inland court made its determination on the basis of the closing_agreement the court included a footnote stating united dominion dealt with the carryback period for product_liability losses under sec_172 and has nothing to do with s ection id pincite n peti- tioner emphasizes this footnote to support the proposition that united dominion is narrow in scope and ha s no significance with respect to sec_108 petitioner’s reliance on a footnote in temple-inland is mis- placed temple-inland does not address the central issue of united_states tax_court reports whether a cnol can be apportioned among consolidated_group members absent a rule in the consolidated_return_regulations allowing for such apportionment the holding of temple-inland is based on the finality of the closing agree- ment between the irs and the taxpayer and has nothing to do with the application of sec_108 to a member of a consolidated_group for this reason we are unpersuaded by petitioner’s argument that temple-inland limits the application of united dominion to sec_172 e gottesman petitioner alternatively contends that its application of the separate-entity approach should prevail because the method was reasonable under existing law when its consolidated tax_return was filed for petitioner cites 77_tc_1149 in support of the proposition that a taxpayer’s reasonable interpretation will be upheld where the secretary has failed to issue sufficient guidance under the consolidated_return_regulations as evi- dence that the separate-entity approach to attribute reduc- tion was reasonable under the circumstances before united dominion-and thus analogous to gottesman-petitioner cites multiple irs private letter rulings in gottesman the issue was whether the regulations promulgated by the secretary under sec_1502 required accumulated_taxable_income for sec_531 purposes to be calculated on a separate company basis or on a consolidated basis id pincite0 before affiliated corporations filing consolidated_returns were required by the regulations to compute their accumulated_taxable_income on a combined basis for sec_531 purposes id pincite3 the regulations were silent on the issue id pincite5 the secretary proposed_regulations requiring computation on a combined basis in withdrew the proposed_regulations in without explanation and did not issue new proposed_regulations until id pincite we addressed whether it was proper for the taxpayer to apply a separate company method for the taxpayer’s tax years id pincite8 in holding for the taxpayer we stated marvel entm’t llc v commissioner we cannot fault the taxpayer for not knowing what the law was in this area when the commissioner charged by congress to announce the law sec_1502 never decided what it was himself thus we find that the commissioner’s regulations regarding the manner in which the accumulated_earnings_tax was to be imposed on corporations making consolidated_returns were ambiguous during the years at issue this ambiguity was of the commissioner’s making and as such must be held against him the taxpayer’s interpretation of these regulations was reasonable under the circumstances id in gottesman we upheld the taxpayer’s interpretation of the consolidated_return_regulations as reasonable under the circumstances because of an ambiguity in the existing law the ambiguity in the applicable regulations had not been resolved by the supreme court when gottesman was decided however the supreme court in united dominion u s pincite expressly and exclusively defin ed nol as cnol in the consolidated_return context the fact that united dominion was decided in whereas the relevant year for purposes of determining the application of sec_108 and the meaning of nol is is of no consequence because supreme court opinions generally must be given full retro- active effect see 509_us_86 when this court applies a rule_of federal_law to the parties before it that rule is the controlling interpreta- tion of federal_law and must be given full retroactive effect in all cases still open on direct review and as to all events regardless of whether such events predate or postdate our announcement of the rule 590_f3d_87 2d cir citing harper u s pincite miller v commissioner tcmemo_2001_55 tax ct memo lexi sec_65 at when the u s supreme court announces a rule_of law and applies it to the litigants in the case announcing the rule that rule applies retroactively to all other pending cases unless barred by the statute_of_limitations or res_judicata the issue in the current case which was central to the opinion of the supreme court in united dominion is identi- fying the appropriate nol in the consolidated_return con- text although we acknowledge that petitioner’s application of the separate-entity approach in filing its consolidated tax_return was plausible at the time it is contrary to the rule in the consolidated_return_regulations as interpreted by the united_states tax_court reports supreme court in united dominion petitioner’s application of the separate-entity approach for purposes of defining nol not only conflicts with the binding precedent of united dominion but also is the approach specifically rejected by the supreme court in that case because united dominion clarified that a separate nol does not exist in the consoli- dated return regulations there is no remaining ambiguity as to this issue for petitioner’s consolidated_return for the short taxable_year ending date therefore gottesman is inapplicable to the current case regarding petitioner’s argument concerning the irs’ pre- united dominion determinations advocating the separate- entity approach sec_6110 explicitly provides that the irs’ written determinations are not precedential we also note that the private letter rulings and written determina- tions that petitioner cited were issued before the govern- ment’s position in united dominion was rejected by the supreme court in conclusion we find that respondent correctly applied sec_108 in accordance with the supreme court’s opinion in united dominion neither the code nor the applicable consolidated_return_regulations provide authority for an affiliated_group to allocate and apportion cnol to consolidated_group members for purposes of reducing tax_attributes pursuant to sec_108 we hold that for the relevant consolidated_return years in issue the consoli- dated return regulations required that a consolidated group’s entire cnol be treated as the nol subject_to reduction in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment and denying petitioner’s motion for summary_judgment f
